Citation Nr: 1226803	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-09 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ulnar neuropathy at the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was notified by letter in September 2011 that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  The Veteran did not respond to this letter and has not indicated that he wants to appear at a new hearing.

In February 2011 and December 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.

The record reflects that the Veteran has been diagnosed with three distinct right upper extremity disorders: (1) mild sensory ulnar neuropathy at the right elbow; (2) right mild peripheral neuropathy of a distal branch of the median nerve, localized to the middle finger (third digit) from the proximal interphalangeal joint distally; and (3) a recurring right wrist ganglion cyst.  Service connection was granted for right long finger disability in an August 2011 rating decision.  Service connection was granted for recurring right wrist ganglion cyst in a May 2012 rating decision.

The current issue of entitlement to service connection for ulnar neuropathy at the right elbow has been recharacterized as indicated on the title page to comport with the evidence of record.



FINDING OF FACT

Ulnar neuropathy at the right elbow was not shown in active service, and there is no competent evidence of a link between the Veteran's current ulnar neuropathy at the right elbow and either his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for ulnar neuropathy at the right elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided notice in March 2006, April 2006, and February 2012 letters.  The Veteran's claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran submitted his own copies of his service treatment records for the periods from July 1, 1975 through May 12, 1988 and from May 13, 1988 through June 30, 1995.  The rest of his service treatment records, as well as post-service VA and private treatment records, have been obtained.  He did not respond to a March 2011 letter asking him to provide authorization to obtain additional private treatment records, and he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  During both examinations, the examiner performed all required tests and provided requested opinions with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; service connection may also be established for the degree of aggravation of a nonservice connected condition by a service connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not contain any complaints, findings, or treatment of ulnar neuropathy at the right elbow.  The report of his November 1994 separation examination revealed normal clinical evaluation of his neurologic system.

More than three years after his discharge from service, an August 1998 private treatment record noted the Veteran's complaints of right arm pain and loss of strength in his right hand for three to four weeks.  He reported that these symptoms began after shoveling.  He was assessed with right lateral epicondylitis.

A March 2004 private treatment record noted the Veteran's complaints of numbness in his right hand for two to three weeks.  He was assessed with myositis/neuropathy, probably viral.

At his April 2010 hearing, the Veteran testified that he has had episodes of tingling, numbness, and loss of strength in his right upper extremity (extending from his right hand to his right elbow) since suffering an injury to his right middle finger in service.

At an April 2011 VA joints examination, the Veteran reported that during and since service, he has experienced six or eight episodes of pain, numbness, and paresthesias involving the right upper extremity from the right elbow distally to the right wrist.  He stated that these episodes always resolve in thirty minutes to a few hours.  His entire right upper extremity (including the fingers, hand, wrist, forearm between wrist and elbow, elbow, arm between elbow and shoulder, and shoulder) was examined.  X-rays of the right hand, right wrist, and right elbow were normal.  The April 2011 examiner commented that there was presently no objective evidence of cervical radiculopathy, or right lateral or medial epicondylitis.

The Veteran was diagnosed at the April 2011 examination with right mild sensory ulnar neuropathy at the elbow, based on objective clinical findings.  The examiner opined that this disorder is less likely as not (less than 50/50 probability) to have had its clinical onset during active duty service or to be related to any in-service disease, event, or injury.  The examiner noted that there is no documentation of right elbow or forearm complaints in the service treatment records.  The examiner stated that the Veteran provides no plausible mechanism of injury to attribute this condition to his military service.

The Veteran was diagnosed at the April 2011 examination with residuals of right middle finger laceration, which consist of a scar; mild sensory peripheral neuropathy of a distal branch of the median nerve, localized to the middle finger from the proximal interphalangeal joint distally; and mild weakness on physical examination for flexion and extension and subjective report of decreased grip strength.

In April 2012, the same April 2011 examiner conducted a VA peripheral nerves examination of the Veteran.  The examiner diagnosed the Veteran with three distinct right upper extremity disorders: (1) mild sensory ulnar neuropathy at the right elbow; (2) right mild peripheral neuropathy of a distal branch of the median nerve, localized to the middle finger (third digit) from the proximal interphalangeal joint distally; and (3) a recurring right wrist ganglion cyst.  The examiner opined that these three conditions are completely unrelated to each other.  The examiner explained that the Veteran's mild sensory ulnar neuropathy at the right elbow is a peripheral nerve condition affecting the ulnar nerve at the elbow, while the peripheral neuropathy of the median nerve is localized to the right middle finger, and the ganglion cyst is located at the dorsal wrist (on a part of the wrist that not even the distal ulnar nerve traverses).  The examiner stated that, anatomically, different sites of the right upper limb are affected by these conditions.  The examiner reiterated that the Veteran does not have any cervical spine radiculopathy.  The examiner concluded that the Veteran's ulnar neuropathy at the right elbow is not caused by or aggravated by any of his service-connected disabilities (including a cervical spine disorder and right long finger disability).

While the Veteran claims to have experienced episodes of pain and numbness in his right elbow during and since service, his service treatment records do not document any such symptoms, and the first medical documentation of any right elbow symptoms did not occur until August 1998, more than three years after his service discharge.  There are no medical opinions of record to suggest a link between the Veteran's current ulnar neuropathy at the right elbow and either his active service or a service-connected disability (including right long finger disability, cervical spine disorder, and recurring right wrist ganglion cyst).  The Veteran's contentions are less credible and less probative than the medical evidence documented throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of a veteran in weighing credibility).

The Veteran has offered his own opinion on etiology, stating that his symptoms of ulnar neuropathy at the right elbow began during service and were caused by an injury in service.  The Veteran is competent to describe his symptoms of pain and numbness without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of his current disorder; both of these determinations require medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner in April 2011 and April 2012 provided adequate rationale for her opinions that the Veteran's current ulnar neuropathy at the right elbow is not related to service and has not been caused or aggravated by any of his service-connected disabilities.

Given the absence of any evidence of ulnar neuropathy at the right elbow in service, and the absence of any competent evidence linking the current disability to service or to a service-connected disability, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for ulnar neuropathy at the right elbow is not warranted.

ORDER

Service connection for ulnar neuropathy at the right elbow is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


